DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 06/07/2020. Claims 1-12 are pending in the case. Claims 13-26 have been cancelled. Claims 1 and 10 are independent claims.

Information Disclosure Statement
The information disclosure statement filed on 09/20/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S. Patent Cite No. 5 lists “9672464” as the patent number and “Dirac” as the author. However, the cited U.S. Pat. No 9,672,464 has “Sarah et al.” as the inventor, and thus not does match the provided “Dirac.” It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:
Paragraph 17 cites a paper by “Loely-Bori, M.” This is believed to be a typographical error that should read “Soley-Bori, M.”
Paragraph 52 recites “faulty dataset 404,” but figure 4A depicts the faulty dataset as referenced by 402.
Appropriate correction is required.
The disclosure is also objected to because it contains embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 and at least paragraphs 17 and 59 of the filed specification.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: in a system for preparing a plurality of historical data records for use in training a primary model…, wherein each historical data record includes a plurality of fields containing data values designated as inputs for training the primary model… to generate an output of interest, a… method of preparing the designated inputs in the plurality of historical data records in order to increase the utility and accuracy of the trained primary model… when the designated inputs in the historical data records include invalid data values, the method comprising: segregating a base dataset containing the historical data records into a faulty dataset having incomplete data records with invalid data values and a clean dataset having complete data records with no invalid data values;… producing from the stored clean dataset at least one of (i) plural… secondary model… trained to generate from values of the respective fields designated as inputs in plural complete data records a replacement value for a single invalid data value in a corresponding field designated as an input in an incomplete data record, and (ii) a… tertiary model… clustering algorithm trained to generate from plural complete data records comprising all values of fields designated as inputs replacement values for multiple invalid data values designated as inputs in an incomplete data record; and… create augmented training data records by substituting the replacement data values for at least some of the respective invalid data values designated as inputs in the stored faulty dataset, whereby said augmented training data records can be used with complete data records in the clean dataset to train the primary model… to improve the accuracy thereof when generating an output of interest from a new data record.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; computer-implemented; computer-implemented secondary model machine learning algorithms; computer-implemented tertiary model machine learning clustering algorithm; and using a computer-implemented program.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing the faulty dataset and the clean dataset in a computer memory.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; computer-implemented; computer-implemented secondary model machine learning algorithms; computer-implemented tertiary model machine learning clustering algorithm; and using a computer-implemented program.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing the faulty dataset and the clean dataset in a computer memory. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: training the primary model… using the augmented training data records; obtaining a new data record with fields corresponding to respective ones of the fields in the historical data records designated as inputs;… completing the new data record by applying to the stored new data record the secondary model… to generate a replacement value for data in the new data record with a single field containing an invalid data value, and the tertiary model… to generate replacement values for data in the new data record with multiple fields containing invalid data values; and using the trained primary model… to generate the output of interest from the new data record.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): model machine learning algorithm; and model machine learning clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing the new data record in a computer memory.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): model machine learning algorithm; and model machine learning clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing the new data record in a computer memory. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: at least one field in an historical data record is designated as an output of interest comprising a target data value in numeric form, and the primary… uses supervised learning to fit a curve relating the data values of fields designated as inputs in the historical data records to the numeric target data values in the historical data records.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: at least one field in an historical data record is designated as an output of interest comprising target data values in the form of two or more discrete classes, and the primary… uses supervised learning to maximize the probability that the values of the data designated as inputs in the historical data records determine that the data record is a member of one of the two or more discrete classes comprising the target data values in the historical data records.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the primary… output of interest is an identification of a collection of data records whose values designated as inputs are more similar to other data records in the collection than said input values are similar to values designated as inputs in data records which are not in the collection.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the secondary model… comprises at least one of a prediction model for generating replacement values for fields having values in continuous numeric form and a classification model for generating replacement values for fields having values in the form of discrete classes.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the secondary model machine learning algorithm comprises a multi-layer feed-forward neural network trained by back-propagation.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the secondary model machine learning algorithm comprises a multi-layer feed-forward neural network trained by back-propagation.

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the tertiary model machine learning algorithm comprises a self-organizing map characterized by a plurality of clusters based on the total number of historical data records.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the tertiary model machine learning algorithm comprises a self-organizing map characterized by a plurality of clusters based on the total number of historical data records.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the method of preparing the designated inputs in the plurality of historical data records for training of the primary model further comprises: using a heuristic analysis to identify any of the fields designated as inputs for the primary model… that contain data values having no utility for training the primary… to generate the output of interest; creating a reduced clean dataset without the fields containing data values identified as having no utility for training the primary… to generate the output of interest…; creating an auxiliary clean dataset without any fields representing the output of interest…; and using the stored auxiliary clean dataset as training data for the plural secondary model… and the tertiary model….
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; and machine learning clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing the reduced clean dataset in a computer memory; storing the auxiliary clean dataset.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; and machine learning clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing the reduced clean dataset in a computer memory; storing the auxiliary clean dataset. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Independent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method of using a computer-implemented primary model… trained with a plurality of historical data records, wherein each historical data record includes a plurality of fields designated as inputs for training the primary model… to generate an output of interest, wherein the method generates a corresponding output of interest from a new data record with a plurality of fields corresponding to the fields in the historical data records designated as inputs when one or more of the fields in the new data record contains an invalid data value, the method comprising: using one of a… secondary model… trained using the historical data records to generate a replacement value for a single field containing an invalid data value, and a… tertiary model… trained using the historical data records to generate replacement values for a data record with multiple fields containing invalid data values; completing the new data record by substituting the one or more replacement values corresponding to the data values in respective fields of the new data record containing an invalid data value; and using the primary model… to generate from the completed new data record the output of interest associated with the new data record.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; computer-implemented; machine learning clustering algorithm.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; computer-implemented; machine learning clustering algorithm.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: … segregating from the stored base dataset a clean dataset having complete historical data records with no invalid data values;… producing from the stored clean dataset the secondary model… and the tertiary model….
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; and machine learning clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing a base dataset with a plurality of the historical data records; and storing the clean dataset in a computer memory.
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning algorithm; and machine learning clustering algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing a base dataset with a plurality of the historical data records; and storing the clean dataset in a computer memory. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: … create augmented training data records by substituting the replacement data values for at least some of the respective invalid data values in data records in the stored faulty dataset…; and training the primary model… using the data records in the clean dataset combined with the augmented training data records.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a computer-implemented program; and machine learning algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing in a computer memory a faulty dataset having incomplete historical data records with invalid data values; and storing the augmented training data records in a computer memory.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): using a computer-implemented program; and machine learning algorithm.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): storing in a computer memory a faulty dataset having incomplete historical data records with invalid data values; and storing the augmented training data records in a computer memory. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Adjaoute (U.S. Pat. App. Pub. No. 2019/0258958, hereinafter Adjaoute) in view of Mishra et al. (U.S. Pat. No. 10,733,515, hereinafter Mishra).

As to independent claim 1, Adjaoute teaches:
In a system for preparing a plurality of historical data records for use in training a primary model machine learning algorithm, wherein each historical data record includes a plurality of fields containing data values designated as inputs for training the primary model machine learning algorithm to generate an output of interest, a computer-implemented method of preparing the designated inputs in the plurality of historical data records in order to increase the utility and accuracy of the trained primary model machine learning algorithm when the designated inputs in the historical data records include invalid data values, the method comprising (Title and abstract. Paragraph 43, the records 102 received represent an encryption of individual supervised and/or unsupervised records each comprising a predefined plurality of predefined data fields that communicate data values, and structured and unstructured text):…
storing the… dataset… in a computer memory (Paragraph 47, data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism);… and
using a computer-implemented program to create augmented training data records by substituting the replacement data values for at least some of the respective invalid data values designated as inputs in the stored… dataset, whereby said augmented training data records can be used with complete data records in the… dataset to train the primary model machine learning algorithm to improve the accuracy thereof when generating an output of interest from a new data record (Figure 3A, replace value 318 and 324, et seq. Paragraph 47, method 108 improves the training of predictive models by converting and transforming a variety of inconsistent and incoherent supervised and unsupervised training data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism. It then transforms these into another single, error-free, uniformly formatted record file in computer data storage with an apparatus for executing a data integrity analysis algorithm that harmonizes a range of supervised and unsupervised training data into flat-data records in which every field of every record file is modified to be coherent and well-populated with information. Claim 9, execute a computer learning training algorithm to train the predictive model based on the record file).
Adjaoute does not appear to expressly teach segregating a base dataset containing the historical data records into a faulty dataset having incomplete data records with invalid data values and a clean dataset having complete data records with no invalid data values; the faulty dataset and the clean dataset; producing from the stored clean dataset at least one of (i) plural computer-implemented secondary model machine learning algorithms trained to generate from values of the respective fields designated as inputs in plural complete data records a replacement value for a single invalid data value in a corresponding field designated as an input in an incomplete data record, and (ii) a computer-implemented tertiary model machine learning clustering algorithm trained to generate from plural complete data records comprising all values of fields designated as inputs replacement values for multiple invalid data values designated as inputs in an incomplete data record; faulty dataset; and clean dataset.
Mishra teaches segregating a base dataset containing the historical data records into a faulty dataset having incomplete data records with invalid data values and a clean dataset having complete data records with no invalid data values (Column 2, lines 37-43, the data records are partitioned into a first dataset and a second dataset. The first dataset can be selected such that there are no missing values for the feature of interest within the data records of the first dataset. The second dataset may have data records in which there are one or more missing values for the feature of interest); the faulty dataset and the clean dataset (Column 2, lines, 38-43, the first dataset can be selected such that there are no missing values for the feature of interest within the data records of the first dataset. The second dataset may have data records in which there are one or more missing values for the feature of interest); producing from the stored clean dataset at least one of (i) plural computer-implemented secondary model machine learning algorithms trained to generate from values of the respective fields designated as inputs in plural complete data records a replacement value for a single invalid data value in a corresponding field designated as an input in an incomplete data record, and (ii) a computer-implemented tertiary model machine learning clustering algorithm trained to generate from plural complete data records comprising all values of fields designated as inputs replacement values for multiple invalid data values designated as inputs in an incomplete data record (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales); faulty dataset (Column 2, lines 41-43, the second dataset may have data records in which there are one or more missing values for the feature of interest); and clean dataset (Column 2, lines, 38-41, the first dataset can be selected such that there are no missing values for the feature of interest within the data records of the first dataset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).

As to dependent claim 3, Adjaoute teaches at least one field in an historical data record is designated as an output of interest comprising a target data value in numeric form… uses supervised learning (Paragraph 11, an algorithm for replacing a numeric value. Paragraph 1, a wide range of real world supervised training data).
Adjaoute does not appear to expressly teach the primary machine learning algorithm uses… learning to fit a curve relating the data values of fields designated as inputs in the historical data records to the numeric target data values in the historical data records
Mishra teaches the primary machine learning algorithm uses… learning to fit a curve relating the data values of fields designated as inputs in the historical data records to the numeric target data values in the historical data records (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).

As to dependent claim 4, Adjaoute further teaches at least one field in an historical data record is designated as an output of interest comprising target data values in the form of two or more discrete classes, and the primary machine learning algorithm uses supervised learning to maximize the probability that the values of the data designated as inputs in the historical data records determine that the data record is a member of one of the two or more discrete classes comprising the target data values in the historical data records (Paragraph 5, supervised learning includes classifications in which the data must be separated into classes. Figure 4, model is supervised 404, record belongs to class C1 408, and record belongs to class Cn 410).

As to dependent claim 5, Adjaoute further teaches the primary machine learning algorithm output of interest is an identification of a collection of data records whose values designated as inputs are more similar to other data records in the collection than said input values are similar to values designated as inputs in data records which are not in the collection (Figure 4, model is supervised 404, record belongs to class C1 408, and record belongs to class Cn 410).

As to dependent claim 6, Adjaoute further teaches… for fields having values in continuous numeric form… for fields having values in the form of discrete classes (Paragraph 227, the field type is:… numeric, which can take discrete or continuous values).
	Adjaoute does not appear to expressly teach the secondary model machine learning algorithm comprises at least one of a prediction model for generating replacement values… and a classification model for generating replacement values.
	Mishra teaches the secondary model machine learning algorithm comprises at least one of a prediction model for generating replacement values… and a classification model for generating replacement values (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales. Column 5, lines 45 and 46, et seq., depending on the expected feature value, the model includes binary classification. Column 5, line 53, a numeric value may be predicted. Column 8, lines 14 and 15, applied to categorical variables constructed by discretization of numeric variables. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).

As to dependent claim 7, Adjaoute further teaches the secondary model machine learning algorithm comprises a multi-layer feed-forward neural network trained by back-propagation (Figure 12).

As to independent claim 10, Adjaoute teaches:
A method of using a computer-implemented primary model machine learning algorithm trained with a plurality of historical data records, wherein each historical data record includes a plurality of fields designated as inputs for training the primary model machine learning algorithm to generate an output of interest, wherein the method generates a corresponding output of interest from a new data record with a plurality of fields corresponding to the fields in the historical data records designated as inputs when one or more of the fields in the new data record contains an invalid data value, the method comprising (Title and abstract. Paragraph 43, the records 102 received represent an encryption of individual supervised and/or unsupervised records each comprising a predefined plurality of predefined data fields that communicate data values, and structured and unstructured text):…
completing the new data record by substituting the one or more replacement values corresponding to the data values in respective fields of the new data record containing an invalid data value (Figure 3A, replace value 318 and 324, et seq. Paragraph 47, method 108 improves the training of predictive models by converting and transforming a variety of inconsistent and incoherent supervised and unsupervised training data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism. It then transforms these into another single, error-free, uniformly formatted record file in computer data storage with an apparatus for executing a data integrity analysis algorithm that harmonizes a range of supervised and unsupervised training data into flat-data records in which every field of every record file is modified to be coherent and well-populated with information. Claim 9, execute a computer learning training algorithm to train the predictive model based on the record file); and
using the primary model machine learning algorithm to generate from the completed new data record the output of interest associated with the new data record (Paragraph 133, make a prediction, a score, or a decision).
Adjaoute does not appear to expressly teach using one of a computer-implemented secondary model machine learning algorithm trained using the historical data records to generate a replacement value for a single field containing an invalid data value, and a computer-implemented tertiary model machine learning clustering algorithm trained using the historical data records to generate replacement values for a data record with multiple fields containing invalid data values.
Mishra teaches using one of a computer-implemented secondary model machine learning algorithm trained using the historical data records to generate a replacement value for a single field containing an invalid data value, and a computer-implemented tertiary model machine learning clustering algorithm trained using the historical data records to generate replacement values for a data record with multiple fields containing invalid data values (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales);.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).

As to dependent claim 12, Adjaoute further teaches storing in a computer memory a… dataset having… historical data records with… values (Paragraph 47, data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism);…
using a computer-implemented program to create augmented training data records by substituting the replacement data values for at least some of the respective invalid data values in data records in the stored faulty dataset and storing the augmented training data records in a computer memory (Figure 3A, replace value 318 and 324, et seq. Paragraph 47, method 108 improves the training of predictive models by converting and transforming a variety of inconsistent and incoherent supervised and unsupervised training data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism. It then transforms these into another single, error-free, uniformly formatted record file in computer data storage with an apparatus for executing a data integrity analysis algorithm that harmonizes a range of supervised and unsupervised training data into flat-data records in which every field of every record file is modified to be coherent and well-populated with information. Claim 9, execute a computer learning training algorithm to train the predictive model based on the record file).
Adjaoute does not appear to expressly teach a faulty dataset having incomplete historical data records with invalid data values; and training the primary model machine learning algorithm using the data records in the clean dataset combined with the augmented training data records
Mishra teaches a faulty dataset having incomplete historical data records with invalid data values (Column 2, lines 41-43, the second dataset may have data records in which there are one or more missing values for the feature of interest); and training the primary model machine learning algorithm using the data records in the clean dataset combined with the augmented training data records (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).

Claims 2 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Adjaoute in view of Mishra and Trenholm et al. (U.S. Pat. App. Pub. No. 2019/0019061, hereinafter Trenholm).

As to dependent claim 2, the rejection of claim 1 is incorporated. Adjaoute further teaches training the primary model machine learning algorithm using the augmented training data records (Claim 17, execute a computer learning training algorithm to train the predictive model based on the record file); obtaining a new data record with fields corresponding to respective ones of the fields in the historical data records designated as inputs (Paragraph 47, data for predictive models received by a network server as electronic data files. Paragraph 133, process new incoming records); storing the new data record in a computer memory (Paragraph 47, data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism); and using the trained primary model machine learning algorithm to generate the output of interest from the new data record (Paragraph 133, make a prediction, a score, or a decision, record one at a time).
Adjaoute does not appear to expressly teach completing the new data record by applying to the stored new data record the secondary model machine learning algorithm to generate a replacement value for data in the new data record with a single field containing an invalid data value
Mishra teaches completing the new data record by applying to the stored new data record the secondary model machine learning algorithm to generate a replacement value for data in the new data record with a single field containing an invalid data value (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).
Adjaoute as modified by Mishra does not appear to expressly teach the tertiary model machine learning clustering algorithm to generate replacement values for data in the new data record with multiple fields containing invalid data values.
Trenholm teaches the tertiary model machine learning clustering algorithm to generate replacement values for data in the new data record with multiple fields containing invalid data values (Paragraph 7, assigning data without class label information as a data point to a cluster using the clustering parameters, each cluster having a cluster class label associated with such cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute as modified by Mishra to include the machine learning data quality techniques of Trenholm such that the quality of the input data for a machine learning application is improved (see Trenholm at paragraph 5).

As to dependent claim 11, the rejection of claim 10 is incorporated. Adjaoute further teaches accessing a base dataset with a plurality of the historical data records (Paragraph 47, data for predictive models received by a network server as electronic data files, and storing that in a computer data storage mechanism);… storing the… dataset in a computer memory (Paragraph 47, storing that in a computer data storage mechanism);
Adjaoute does not appear to expressly teach segregating from the stored base dataset a clean dataset having complete historical data records with no invalid data values; clean dataset; and producing from the stored clean dataset the secondary model machine learning algorithm.
Mishra teaches segregating from the stored base dataset a clean dataset having complete historical data records with no invalid data values (Column 2, lines 37-43, the data records are partitioned into a first dataset and a second dataset. The first dataset can be selected such that there are no missing values for the feature of interest within the data records of the first dataset. The second dataset may have data records in which there are one or more missing values for the feature of interest); clean dataset (Column 2, lines, 38-41, the first dataset can be selected such that there are no missing values for the feature of interest within the data records of the first dataset); and producing from the stored clean dataset the secondary model machine learning algorithm (Column 4, lines 26-32, the training algorithm 108 then trains a machine learning model 110 (model). In some instances, the training algorithm 108 uses the data subset that has no missing values to train the model 110. The trained machine learning model (trained model) can then be used to impute values 114 to the data subset that has missing feature vales).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the imputing missing value in machine learning of Mishra such that despite the faulty data a negative impact on the performance of the model is minimized and the distribution for the variable not so severely distorted (see Mishra at column 1, lines 35-40).
Adjaoute as modified by Mishra does not appear to expressly teach the tertiary model machine learning clustering algorithm.
Trenholm teaches the tertiary model machine learning clustering algorithm (Paragraph 7, assigning data without class label information as a data point to a cluster using the clustering parameters, each cluster having a cluster class label associated with such cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute as modified by Mishra to include the machine learning data quality techniques of Trenholm such that the quality of the input data for a machine learning application is improved (see Trenholm at paragraph 5).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Adjaoute in view of Mishra and Kohonen (Kohonen, Teuvo. "The self-organizing map." Proceedings of the IEEE 78, no. 9 (1990): 1464-1480, hereinafter Kohonen).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Adjaoute does not appear to expressly teach the tertiary model machine learning algorithm comprises a self-organizing map characterized by a plurality of clusters based on the total number of historical data records.
Kohonen teaches the tertiary model machine learning algorithm comprises a self-organizing map characterized by a plurality of clusters based on the total number of historical data records (Figure 6 et seq.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the self-organizing map techniques of Kohonen such that various pattern recognition tasks involving very noisy signals is improved (see Kohonen at abstract).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Adjaoute in view of Mishra and Adjaoute (U.S. Pat. App. Pub. No. 2016/0078367, hereinafter Adjaoute-367).

As to dependent claim 9, the rejection of claim 1 is incorporated.
Adjaoute does not appear to expressly teach the method of preparing the designated inputs in the plurality of historical data records for training of the primary model further comprises: using a heuristic analysis to identify any of the fields designated as inputs for the primary model machine learning algorithm that contain data values having no utility for training the primary machine learning algorithm to generate the output of interest; creating a reduced clean dataset without the fields containing data values identified as having no utility for training the primary machine learning algorithm to generate the output of interest and storing the reduced clean dataset in a computer memory; creating an auxiliary clean dataset without any fields representing the output of interest and storing the auxiliary clean dataset; and using the stored auxiliary clean dataset as training data for the plural secondary model machine learning algorithms and the tertiary model machine learning clustering algorithm.
Adjaoute-367 teaches the method of preparing the designated inputs in the plurality of historical data records for training of the primary model further comprises: using a heuristic analysis to identify any of the fields designated as inputs for the primary model machine learning algorithm that contain data values having no utility for training the primary machine learning algorithm to generate the output of interest; creating a reduced clean dataset without the fields containing data values identified as having no utility for training the primary machine learning algorithm to generate the output of interest and storing the reduced clean dataset in a computer memory; creating an auxiliary clean dataset without any fields representing the output of interest and storing the auxiliary clean dataset; and using the stored auxiliary clean dataset as training data for the plural secondary model machine learning algorithms and the tertiary model machine learning clustering algorithm (Paragraph 55, entire data fields themselves are removed here that are predetermined to be unavailing to building good predictive models. Paragraph 49, storing that in a computer data storage mechanism. Figure 6, 615. Paragraph 55, outputs training sets 420, 421, and 440; and test sets 422, 423, and 442; and blind sets 424, 425, and 444 derived from either the flat data 110 or sampled data 118. Such step 122 removes data that may exist in particular data fields)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the data clean-up method for machine learning of Adjaoute to include the data clean-up method of Adjaoute-367 to harmonize a wide range of real world supervised and unsupervised training data into a single, error-free, uniformly formatted record file that has every field coherent and well populated with information. (see Adjaoute-367 at paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123